[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11340                ELEVENTH CIRCUIT
                                   Non-Argument Calendar             JANUARY 21, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 3:09-cr-00226-HLA-JRK-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                             versus

TERRANCE LANIER PERRY,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (January 21, 2011)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

         Terrance Perry appeals his conviction for attempting to possess with intent

to distribute 500 grams or more of cocaine. 21 U.S.C. § 841(a)(1). Perry argues
that the district court erred by refusing to suppress evidence seized from his

vehicle, by admitting evidence of prior drug transactions between Perry and a

confidential informant, and by denying Perry’s motion for a judgment of acquittal.

We affirm.

      The district court did not err by denying Perry’s motion to suppress. When

officers stopped Perry’s vehicle, they had “probable cause to believe the vehicle

contain[ed] evidence of a crime.” United States v. Tamari, 454 F.3d 1259, 1261

(11th Cir. 2006). Perry approached a former supplier about purchasing a kilogram

of cocaine, and that supplier, a confidential informant, told Detective Dave

Bisplinghoff of the Jacksonville Sheriff’s Office about Perry’s inquiry. Detective

Bisplinghoff arranged for Perry to meet with an undercover officer who was

posing as a cocaine dealer, and Perry agreed to meet the officer at a gas station

within two hours and pay him $22,000 for one kilogram of cocaine. After the

undercover officer told Detective Bisplinghoff about the agreement, the Detective

arranged for a K-9 unit to stop Perry’s vehicle. A few minutes after the

undercover officer telephoned Perry to arrange their meeting, officers observed

Perry leave his house and stopped him en route to the gas station for speeding.

“[U]nder the totality of the circumstances, ‘there [was] a fair probability’” for

investigating officers to search Perry’s vehicle to investigate whether he was in

                                          2
possession of the amount of money he had agreed to pay to acquire the cocaine.

Id. at 1264. Perry challenges the basis for the traffic stop, but the government

presented undisputed evidence that officers stopped Perry for driving in excess of

the speed limit. See United States v. Pruitt, 174 F.3d 1215, 1217 n.1 (11th Cir.

1999). Perry argues, for the first time on appeal, that the officers created the

exigent circumstances that led to the search of his automobile, but the only

exigency required to search a vehicle is its ready mobility. Id.

      The district court did not abuse its discretion by admitting testimony from

the confidential informant about his past affiliation with Perry. “‘Evidence, not

part of the crime charged but pertaining to the chain of events explaining the

context, motive and set-up of the crime, is properly admitted if . . . it forms an

integral and natural part of an account of the crime, or is necessary to complete the

story of the crime for the jury.’” United States v. Church, 955 F.2d 688, 700 (11th

Cir. 1992) (quoting United States v. Williford, 764 F.2d 1493, 1499 (11th Cir.

1985)). The informant’s testimony about his history with Perry was inextricably

intertwined with his charge of attempting to obtain cocaine that he later could

distribute. Perry argues that the testimony was unduly prejudicial, see Fed. R.

Evid. 403, but the informant’s testimony that he had known Perry for about a year

and had sold cocaine to Perry on more than one occasion explained to the jury why

                                           3
Perry contacted the informant to purchase cocaine.

      The district court also did not err by denying Perry’s motion for a judgment

of acquittal. To obtain a conviction, the government was required to prove that

Perry “acted with the kind of culpability required to possess cocaine knowingly

and wilfully and with the intent to distribute it[] and . . . engaged in conduct [that]

constitute[d] a substantial step toward the commission of the crime.” United

States v. McDowell, 250 F.3d 1354, 1365 (11th Cir. 2001). The government

presented testimony from investigating officers, the undercover officer, and the

confidential informant that Perry was stopped while en route to purchase from the

undercover officer one kilogram of cocaine and Perry possessed the amount of

cash that he had agreed to pay for the cocaine. Perry had purchased on several

occasions the same quantity of cocaine from the informant, and that quantity

greatly exceeded the amount typically purchased for personal use. A jury

reasonably could have found that Perry attempted to acquire more than 500 grams

of cocaine with intent to distribute the illegal substance.

      We AFFIRM Perry’s conviction.




                                           4